Citation Nr: 1233723	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  06-29 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which declined to reopen a claim of entitlement to service connection for a stomach condition on the grounds that the evidence received was not new and material.  The matter has since been transferred to the RO in Indianapolis, Indiana.

In November 2009, the Board reopened the Veteran's claim and remanded it for further development and adjudication on the merits.  That development has been completed, and the case now returns to the Board for further review.


FINDING OF FACT

The Veteran's gastrointestinal disorder is not etiologically related to service.


CONCLUSION OF LAW

A gastrointestinal disorder was not incurred in or aggravated by service, and peptic ulcers may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

A.  Duty to Notify

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in January 2004 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the Veteran's claim prior to its initial adjudication, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.

B.  Duty to Assist

The Veteran's service treatment records, private treatment records, Social Security Administration (SSA) records, VA treatment records, VA authorized examination reports, and lay statements have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and to the extent possible, provide an opinion as to the etiology of the Veteran's stomach disorder.

The Board notes that the VA examiner who conducted the Veteran's January 2012 VA examination was unable to provide an opinion as to the etiology of the Veteran's stomach disorder without resort to speculation.  The Court recently held that, in general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id at 390.  As discussed below, however, the examiner in this case provided a basis for his speculative opinion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

Service Connection

A.  Applicable Law

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including peptic ulcers, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

VA's General Counsel has held that in order to rebut the presumption of sound condition under 38 U.S.C. § 1111 for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003 (July 16, 2003).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has adopted the General Counsel's position.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

"Clear and unmistakable evidence" is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable." Cotant v. Principi, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

The U.S. Court of Appeals for Veterans Claims (Court) has held on multiple occasions that lay statements by a veteran concerning a preexisting condition, alone, are not sufficient to rebut the presumption of soundness.  See e.g., Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).  However, in determining whether a condition pre-existed service, lay evidence must still be considered.  That is, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must all be considered. 38 C.F.R. § 3.304(b).  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).

The record also contains evidence of substance abuse.  Alcohol abuse is the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  Drug abuse is the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301 (2011).  Alcohol abuse and drug abuse, unless they are a secondary result of an organic disease or disability, are considered to be willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3) (2011).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct.  However, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3) (2011).

The law prohibits a grant of direct service connection for drug or alcohol abuse on the basis of incurrence or aggravation in the line of duty during service.  Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).  However, a veteran may be service connected for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his service-connected disability.  In order to qualify for service connection, the Veteran must establish, by clear medical evidence, that his alcohol or drug abuse disability is secondary to or is caused by his or her primary service-connected disorder, and that it is not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

B.  Evidence

The Veteran underwent an induction examination in August 1967.  A copy of the examination report is not contained in the Veteran's records.  Moreover, on an associated Report of Medical History, the section addressing a history of stomach or intestinal trouble contains illegible markings.  Notably, the Veteran did report a history of coughing up blood in 1962.  However, records dated April 1969 show the Veteran complained of vomiting, diarrhea, abdominal pain, and slight headaches.  Records from later that month noted that vomiting and diarrhea had improved.  The Veteran complained of nausea, vomiting, and mild diarrhea again in October 1969, and was admitted for observation in November 1969.  A proctoscopy performed during that period was normal.  No disease was found by the time he was discharged.  The Veteran again complained of abdominal pain in January 1970.  A February 1970 upper GI series was normal.  Records dated July 1970 reflect a diagnosis of psychophysiologic gastrointestinal disease.  The Veteran was seen again in August 1970 for abdominal pain, but no etiology or organic disease was found.  The Veteran was strongly suspected to have functional GI tract disease.  During a March 1971 separation examination, no relevant abnormalities were noted.  

VA treatment records dated show the Veteran was admitted in October 1971 and was diagnosed with heroin addiction and arsenic poisoning.  Notably, he reported a history of drug use since 1964 and heroin use since 1969.  Additional records dated May 1973 show the Veteran complained of vomiting, in addition to other symptoms.  He was diagnosed with heroin addiction and opiate withdrawal syndrome.

VA treatment records dated July 2001 show the Veteran reported feeling nauseated all the time with vomiting "on and off" for the past 30 years.

The Veteran underwent a VA examination in August 2004.  The claims file was not available for review.  The Veteran reported a history of drug abuse from 1966 through 1983.  He complained of bloating, flatulence, and frequent diarrhea.  He denied any heartburn or gastroesophageal reflux disease (GERD).  He drank a glass of milk a day.  On examination, the abdomen was soft, flat, and without masses, tenderness, or organomegaly.  Normal bowel sounds were present.  A rectal examination was deferred.  The Veteran was diagnosed with mild gastric upset, more likely than not due to lactose intolerance.  

After reviewing the claims file, the examiner provided a supplemental opinion in September 2004.  He stated that the Veteran's service records indicated a diagnosis of a psychophysiological gastrointestinal disease.  The examiner was not qualified to comment on the psychological relationship of his complaints, but reaffirmed his diagnosis that the Veteran's current complaints were consistent with lactose intolerance.

The Veteran was afforded another VA examination in March 2010.  The claims file was reviewed by the examiner, who noted the Veteran's history of gastrointestinal complaints in service, consisting mostly of vomiting, diarrhea, and abdominal pain.  The Veteran reported that these complaints were prior to his use of drugs and sharing needles.  Hospitalization in service failed to show parasitic, hepatic, or intestinal disease.  The VA examiner stated that discharge summaries in service connected the Veteran's "non-organic" bowel disorder with statements such as "character" disorder or passive aggressive personality, implying that he was faking his condition.  The examiner stated that today, the Veteran's diagnosis would be functional bowel disorder or irritable bowel syndrome, and the examiner felt the Veteran was not misrepresenting his symptoms.  The examiner also noted that the Veteran was diagnosed with both hepatitis B and hepatitis C.  While the Veteran was diagnosed with reflux esophagitis in 2001, he did not have any such symptoms currently.  Based on a history provided by the Veteran, a review of the claims file, and a physical examination, the examiner diagnosed the Veteran with irritable bowel syndrome and chronic hepatitis B and C.  No specific opinion regarding whether the Veteran's current condition was related to service was offered.

The Veteran underwent an additional VA examination in January 2012.  The examiner reviewed the claims file, obtained a history from the Veteran, and performed a physical examination.  Based on these findings, she concluded that it would be mere speculation as to whether the Veteran's current GERD and irritable bowel syndrome were related to symptoms of diarrhea, vomiting, and nausea in service.  The records did not reflect a preexisting GI condition at the time of enlistment, as the history of coughing up blood noted at the time of induction, by itself, was insufficient to establish a preexisting condition.  The Veteran's symptoms in service would be diagnosed today as irritable bowel syndrome, which could be from stress or the Veteran's drug habit.  His present condition also may be highly affected by his hepatitis condition.  In addition, continued use of narcotics and methadone typically resulted in gastrointestinal side effects which could mimic irritable bowel syndrome and GERD.  Notably, the Veteran had not been treated medically for GERD or irritable bowel syndrome.

VA treatment records dated January 2012 show the Veteran complained of stomach problems since 1969.  He had tried proton pump inhibitors and other medications without relief.  He was diagnosed with GERD.

C.  Analysis

Based on the evidence of record, the Board finds that service connection for a gastrointestinal disorder is not warranted.

First, the Board notes that the Veteran's induction examination report is not available for review, and therefore he is presumed to have been in sound condition at the time of his enlistment.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994) (the presumption of soundness attaches where a portion of the Veteran's service medical records, including his service entrance examination report, were unavailable and were presumed to have been lost in a fire).

Moreover, that presumption has not been rebutted by clear and unmistakable evidence.  As noted by the January 2012 VA examiner, a history of coughing up blood, by itself, is not sufficient to establish a preexisting stomach condition at the time of induction.

The evidence reflects gastrointestinal symptoms in service, as well as currently diagnosed GI conditions of GERD and irritable bowel syndrome.  However, the overall weight of the evidence is against a finding that these current conditions are etiologically related to service.

The record contains medical opinions addressing the etiology of the Veteran's condition.  According to the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.

The examiner who provided the August 2004 and September 2004 opinions attributed the Veteran's condition to lactose intolerance, but the examiner stated that he was not qualified to comment on the psychological aspects of the Veteran's complaints noted in the service treatment records.  Therefore, this opinion carries limited probative value.

The March 2010 examiner did not provide a specific opinion on etiology.

The January 2012 examiner could not opine on the etiology of the Veteran's condition without resorting to speculation.  This was based on statements that the Veteran's condition in service could have been from stress, or from the Veteran's drug habit.  The Board notes that while the Veteran reported in March 2010 that his symptoms in service predated his drug use, VA treatment records from 1971 show the Veteran reported a history of drug use since 1964, and heroin use specifically since 1969.  As these records were generated with a view towards ascertaining the Veteran's then-state of physical fitness, they are akin to statements of diagnosis and treatment and are of increased probative value.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  They were also generated at the time of the Veteran's substance abuse, whereas the Veteran's recent statements regarding his history of drug abuse were offered many years later.  Therefore, the examiner's statement that symptoms in service could have been from drug use is sound.

An injury or disease incurred during active service shall not be deemed to have been incurred in the line of duty if such injury or disease was the result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  38 C.F.R. § 3.301(d).  Direct service connection may be granted only when a disability was incurred in the line of duty, and not the result of a veteran's own willful misconduct, or for claims filed after October 31, 1990, the result of his abuse of alcohol or drugs.  38 C.F.R. § 3.301(a).  Therefore, to the extent that the VA examiner attributed the Veteran's condition in service to drug use, service connection would not be warranted for that condition.

Moreover, the examiner noted that the Veteran's subsequent narcotic and methadone use, as well as his hepatitis conditions, contributed to his current complaints.

In sum, there are no competent medical opinions which attribute the Veteran's currently diagnosed gastrointestinal conditions to service.  See Fagan v. Shinseki, 573 F.3d 1282, 1289-90 (Fed. Cir. 2009) (where the medical professional cannot provide an opinion without resort to speculation, the statement provides neither positive nor negative support for service connection).

The Board has considered the Veteran's own statements made in support of his claim.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki, 312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

Here, the Board does not find that conditions such as GERD or irritable bowel syndrome are the type of disorders that the Veteran is competent to identify and offer etiological opinions on.  While the Veteran is certainly competent to report observable symptoms, he has not been shown to be competent to identify specific gastrointestinal disorders based solely on observation.  Further, while the Veteran has asserted that his current disabilities are the result of service, he has not demonstrated the medical knowledge required to establish such an etiological nexus.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between these claimed disorders and the Veteran's period of service.

Further, to the extent that the Veteran's lay statements are offered as evidence of continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, supra.  As noted, in adjudicating his claims, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As noted, competency of evidence differs from weight and credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, supra; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Here, the Veteran complained of symptoms in service, had documented complaints in 1971 and 1973, and reported more recently that he had experienced gastrointestinal difficulties for a period of 30 years.  The Board finds the Veteran's statements regarding his continuity of symptomatology to be credible.  However, even where a veteran has asserted continuity of symptomatology since service, the Court has held that he or she is not necessarily competent to establish a link between the continuous symptomatology and a current underlying condition. See McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999).  In this case, multiple factors have been identified as possibly contributing to the Veteran's gastrointestinal complaints in service, with additional factors identified post-service.  Therefore, while the Veteran has experienced continuous symptoms since service, his statements alone do not establish that current symptoms are attributable to the same underlying condition present during service.


ORDER

Service connection for a gastrointestinal disorder is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


